Citation Nr: 1145751	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2010, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

When this case was before the Board in July 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In the July 2010 remand, the Board directed the originating agency to adjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD.  Although the report of an August 2010 VA examination reflects the examiner's opinion that the Veteran's depressive disorder is etiologically related to his PTSD, the originating agency has not complied with the Board's directive to adjudicate the issue of entitlement to service connection for additional psychiatric disability.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The foregoing issue must be adjudicated before the Board decides the rating issue on appeal.  


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any indicated development, to include any more recent records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD, and inform the Veteran of his appellate rights with respect to the decision.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.
	
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

